Citation Nr: 0501038	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1987 to February 1992, appealed that decision, and the case 
was referred to the Board for appellate review.   



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  Under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, the VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran has not been afforded a VA examination in 
connection with his current claim.  

With respect to the claim for service connection for a 
cervical spine disorder, the Board notes that the service 
medical records indicate the veteran was seen in January 1990 
for complaints of posterior neck discomfort for three days.  
There was no history of neck trauma or strain.  He denied 
radiation down his arms or weakness.  There was decreased 
range of motion secondary to pain.  There was increased 
tenderness with minor spasm, and no acute point tenderness.  
The impression was posterior cervical spasm.  The veteran was 
placed on light duty for 72 hours.  The Board further notes 
that in the Report of Medical Examination completed in 
connection with the veteran's separation from service in 
January 1992, the examiner noted that the abnormal finding 
regarding the spine was mild lateral curvature of the 
thoracic spine.  No references to the cervical spine were 
made in the report.  Furthermore, on the Report of Medical 
History completed in conjunction with the veteran's 
separation from service in January 1992, the veteran did not 
indicate any complaints regarding his cervical spine.  He 
indicated that he did not have swollen or painful joints, 
recurrent back pain, or any other bone or joint deformity by 
checking "no" next to these categories on the Report of 
Medical History.  

The veteran also submitted private medical records from 
December 2000 through December 2002.  These records indicated 
that the veteran was seen for neck pain and stiffness.  In 
December 2000 he reported to the examiner that he had neck 
pain one and a half weeks ago and an old injury had flared 
up.  He related that years ago the diagnosis was scoliosis.  
The veteran was seen by a chiropractor numerous times during 
this time period, in which the treatment was noted to have 
lowered the pain levels.  However, the overall pain was still 
present and the veteran was still having sleepless nights 
because of it.  

VA outpatient records from July 2002 indicate that the 
veteran was seen for neck pain, and that he had recently 
developed lower back pain as well.  The veteran reported a 
history of neck pain and lower back pain from 1989 during his 
active service.  He stated that at that time he worked in a 
mail room and was asked to lift heavy sacks of mail much of 
the day.  It was then that he first noted the onset of pain.  
Since then, the veteran reported having recurrent episodes 
two or three times per year with bouts that lasted about one 
week.  This discomfort was midline cervical and extended 
across the upper back but did not radiate into either upper 
extremity.  Relief was obtained by taking Tylenol with 
codeine.  In the physical examination, the examiner noted 
abnormal posture.  The veteran also had tenderness to 
palpation of his lower cervical spinous processes with no 
trigger points in the upper back.  Plain radiographs of the 
cervical spine were examined and noted as essentially 
unremarkable.  The examiner noted the impression of cervical 
and interscapular pain as well as sclerotomal lower back 
pain.  The examiner stated that the veteran had neck pain 
presumably on the basis of early disk degeneration, 
contributed to in part by smoking.  The examiner also noted 
the major contributor to the veteran's neck pain seemed to be 
his altered mechanics.  The examiner did not provide an 
opinion as to whether any cervical spine disorder may be 
linked to the symptomatology shown in the service medical 
records.  

Although the Board notes that the veteran is competent to 
provide lay testimony regarding his complaints and symptoms, 
including any continuity of symptomatology since his claimed 
service injury, the veteran is not competent to provide a 
medical opinion.  Under the facts and circumstances of this 
case, the Board believes the veteran should be afforded an 
examination to ascertain whether any currently diagnosed 
cervical spine disorders may be related to service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
orthopedic examination of his cervical 
spine to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed cervical spine disorder is 
causally or etiologically related to 
service, including the
symptomatology shown in service medical 
records in January 1990.  A rationale for 
all opinions would be helpful with a 
discussion of the facts and medical 
principles involved.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination and that it was made 
available should be noted in the report.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                



_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2004), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




